DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/04/2021 has been entered.

Status of Claims
Claim(s) 1, 4, 21 and 31 is/are currently amended. Claim(s) 2-3, 11-20, 23, 25, 30, 32 and 34-40 has/have been canceled. Claim(s) 1, 4-10, 21-22, 24, 26-29, 31 and 33 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4-10, 21-22, 24, 26-29, 31 and 33 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, there is insufficient antecedent basis for "the first side" and "the second side" in the limitation "the body including an anterior surface and a posterior surface that each extend from the first side to the second side and from the upper edge to the lower edge." To the best of the examiner understanding, the first and second "sides" are intended to refer to the previously-recited first and second "ends," e.g., within the scope of, "the body including an anterior surface and a posterior surface that each extend from the first end to the second end and from the upper edge to the lower edge."
Regarding claim 21 and claims dependent thereon, there is insufficient antecedent basis for "the upper side" and "the lower side" in the limitation "the body including an anterior surface and a posterior surface that each extend from the upper side to the lower side and from the first end to the second end." To the best of the examiner understanding, the upper and lower "sides" are intended to refer to the previously-recited upper and lower "edges," e.g., within the scope of, "the body including an anterior surface and a posterior surface that each extend from the upper edge to the lower edge and from the first end to the second end."
Regarding claim 1, claim 21 and claims dependent thereon, the limitation "the second thickness region having an arcuate shape such that at least a portion of the first thickness region is located in an interior area of the arcuate shape" of claim 1 and the comparable limitation of claim 21 is indefinite. The claim only expressly requires that the second thickness region extends "along the lower edge" (claims 1 and 21), and "proximately along the perimeter on the outwardly curving lower edge from the first end and the second end" (claim 21). To the best of the examiner's understanding, a thickness region extending along a curved edge would also be curved, or arcuate. e.g., between the first and second ends, from the first end and the second end, etc.), or if the limitation is intended to be limited the thickness region shape illustrated by Applicant (Fig. 4), which comprises the second thickness region further extending along a substantial portion of the first and second ends, i.e., "proximally along the…nasal end 211a, and the temporal end 211b" (¶ [0081] as published). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 and 7-10 is/are rejected under 35 U.S.C. 103 as obvious over US 2015/0085249 A1 (previously cited, Abreu) in view of US 2017/0216094 A1 (previously cited, Reo) or US 2012/0140167 A1 (previously cited, Blum) and US 4,850,689 A (Martin).
Regarding claims 1 and 4, Abreu teaches an eye-mountable device comprising:
one or more layers of polymer material defining a body, the body including a perimeter defined by an upper edge, a lower edge opposing the upper edge, a first end and a second end, wherein the upper edge and lower edge both extend from the first end to the second end, the upper edge curving inwardly toward the lower edge, the lower edge curving outwardly away from the upper edge, wherein the perimeter at the first end curves outwardly away from the second end, and the perimeter at the second end curves outwardly away from the first end, the body including an anterior surface and a posterior surface that each extend from the first end to the second end and from the upper edge to the lower edge, the anterior surface opposing the posterior surface, the posterior surface having a concave shape (¶ [0147] elliptical or half-moon shape for placement under the eyelid, e.g., Fig. 36A, contact device 642; Fig. 37A, contact devices 682, 686; Fig. 39B, contact device 760; Fig. 40A, contact device 772; etc.; ¶ [0147] wherein the contact device conforms to the surface of the eye); 
a substrate in the body including a mounting platform disposed proximally to a middle of the second side (¶ [0264] sheet on which electronics are supported; e.g., Fig. 70A, wherein the electronics are in the middle of the body, or proximate to a middle of the second side); and 
bio-interactive electronics mounted on the mounting platform (¶ [0264] electronics), the bio-interactive electronics operable to interact with a biological environment external to the body 
Abreu does not expressly teach the mounting platform of the substrate and therefore the bio-interactive electronics mounted thereof are disposed closer to the second side than the first side in the above-noted embodiments. However, Abreu does teach/suggest arranging a sensor(s) within an eye-mountable device so that the sensor is in contact with a large volume of fluid to be analyzed (e.g., eye/tear fluid) (¶ [0176]) or within the flow of tear fluid, which is illustrated in the lower part of the conjunctival sac (e.g., Fig. 39A). Additionally, Reo discloses lacrimal/tear fluid pools in the lower conjunctival cul-de-sac (¶ [0073]), suggesting a larger volume of tear fluid at this location in the eye. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abreu with the substrate on which the bio-interactive electronics are mounted being disposed closer to the second side than the first side in order to increase reliability of the monitored health-related information by appropriately positioning the sensor proximate a relatively large volume of tear fluid (Reo, ¶ [0037]) or in a tear fluid flow path (Abreu, ¶ [0968]; Fig. 39A). 
Alternatively, Abreu discloses the body should be stable, continuously and correctly positioned against the tissue (¶ [0205]), and/or comprise means for better centration (¶ [0147]). Blum teaches and/or suggests a device comprising a body (¶ [0121] lens material) and electronics (¶ [0121] battery) disposed proximally to a middle of a second/bottom side of said body (¶ [0121] wherein a battery may serve as a stabilizing weight and can be located within a sealed self-contained electronics module near the bottom of periphery of the sealed self-contained electronics 
Abreu does not expressly the above-noted embodiments have a thickness profile including a first thickness region having a first thickness range and a second thickness region having a second thickness range, the first thickness region extending along the first side, the second thickness region extending proximately along the perimeter from the second side to the first end and the second end and is disposed between the second side and the first thickness region, the second thickness range having at least one thickness that is greater than the first thickness range. However, Abreu does disclose bodies of other embodiments may comprise such a thickness profile (e.g., Fig. 36C, contact device 644 having, in side view, a wide base portion 646 ("second thickness range") as compared to an upper portion 648 ("first thickness range")). Abreu further discloses different embodiments which are used under the eyelids are shaped to fit beneath the upper and/or eyelids as well as to fit the upper or lower cul-de-sac (¶ [0147]), and appears to illustrate at least one under lower eye/cul-de-sac body comprising a wider base portion than upper portion (e.g., Fig. 89C). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abreu with the body having a thickness profile including a first thickness region having a first thickness range and a second thickness region having a second thickness range, the first thickness region extending along the first side, the second thickness region extending proximately along the perimeter from the second side to the first end and the second end and is disposed between the second side and the first thickness region, the second thickness range having at least one thickness that is greater than the first thickness range 
Alternatively/Additionally, Abreu discloses the contact lens should be stable, continuously and correctly positioned against the tissue (¶ [0205]), and/or comprise means for better centration (¶ [0147]). Blum teaches and/or suggests a device comprising a body having a thickness profile, the thickness profile including a first thickness region having a first thickness range and a second thickness region having a second thickness range, the first thickness region extending along the first side, the second thickness region extending proximately along the perimeter of the body from the second side to the first end and the second end and is disposed between the second side and the first thickness region, the second thickness range having at least one thickness that is greater than the first thickness range (¶ [0121] thickening of the host material of the intraocular or contact lens near, or at, the lower perimeter of the host lens). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abreu with the body having a thickness profile including a first thickness region having a first thickness range and a second thickness region having a second thickness range, the first thickness region extending along the first side, the second thickness region extending proximately along the perimeter from the second side to the first end and the second end and is disposed between the second side and the first thickness region, the second thickness range having at least one thickness that is greater than the first thickness range as taught/suggested by Blum in order to facilitate stabilization of the body at a desired position (Blum, ¶ [0121]). 
Abreu discloses the second thickness region extends along the curved/arcuate lower edge, as noted above, and therefore teaches/suggest the second thickness region has an arcuate shape. e.g., lateral) stabilization of the body at a desired position (Martin, col. col. 3, lines 12-52). 
Regarding claim 7, Abreu as modified teaches/suggests the device further comprises an antenna operable to transmit the health-related information to an external processing device via wireless signals, the antenna mounted on the mounting platform and positioned to transmit the health-related information through an eyelid (¶ [0165] wherein a variety of transmitters, receivers, and antennas for transmitting and receiving signals in telemetry can be used).
Regarding claims 8 and 10, Abreu as modified teaches/suggests the antenna is further operable and positioned to receive, through the eyelid, radio frequency radiation from the external processing device, the bio-interactive electronics receiving operating power based on the radio frequency radiation, wherein the bio-interactive electronics receives the operating power only when the external processing device transmits the radio frequency radiation to the antenna. (¶ [1117] wherein passive RF devices can be used that receive the signal from the sensor and an external radiating antenna emits the excitation energy which powers the contact device; ¶ [0105] wherein passive devices comprise no power source). 
Regarding claim 9, Abreu as modified teaches/suggests the device further comprises a rechargeable battery mounted on the mounting platform, the radio frequency radiation received by the antenna providing the operating power for the bio-interactive electronics via the rechargeable battery, wherein the radio frequency radiation provides recharging power to the rechargeable battery and the rechargeable battery provides the operating power to the bio-interactive electronics (¶ [0105] cells/batteries for powering/energizing electronic components of the contact device that may be recharged by an external oscillator).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abreu in view of Reo/Blum and Martin as applied to claim(s) 1 above, and further in view of US 2016/0003760 A1 (previously cited, Etzkorn).
Regarding claim 5, Abreu as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the substrate includes a supporting ring extending along a perimeter of the body, the supporting ring defining an interior opening, the mounting platform extending from the supporting ring into the interior opening. 
Etzkorn teaches/suggests a device comprising one or more layers of polymer material defining a body (contact lens formed of a polymeric material); a substrate in the body (substrate embedded in the polymeric material) including a supporting ring extending along a perimeter of the body defining an interior opening and a mounting platform extending from the supporting ring into the interior opening (¶ [0045] wherein the substrate 130 can be shaped as a flattened ring with a radial width dimension sufficient to provide a mounting platform for the embedded electronics components, such that the outer diameter of the ring defines a supporting ring with interior open and the radial width extending from the outer diameter defines a mounting platform; ¶ [0044] e.g., controller 250, and an electrochemical sensor 260, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Abreu with the substrate including a supporting ring extending along a perimeter of the body, the supporting ring defining an interior opening, the mounting platform extending from the supporting ring into the interior opening as taught and/or suggested by Etzkorn in order to provide sufficient support for the bio-interactive electronics (Etzhorn, ¶ [0043]) and/or as a simple substitution of one known suitable substrate arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abreu in view of Reo/Blum as applied to claim(s) 1 above, and further in view of US 2015/0173602 A1 (previously cited, Barrows).
Regarding claim 6, Abreu as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the one or more polymer layers include a first polymer layer and a second polymer layer, the first polymer layer defines the anterior surface, and the second polymer layer defines the posterior surface, and the substrate is disposed between the first polymer layer and the second polymer layer. 
Barrows teaches/suggests a body comprising one or more polymer layers including a first polymer layer and a second polymer layer, wherein the first polymer layer defines the anterior surface of the body (Fig. 6; ¶ [0131] second polymer layer), and the second polymer layer defines the posterior surface of the body (Fig. 6; ¶ [0120] first polymer layer), wherein a substrate is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Abreu with the one or more polymer layers include a first polymer layer and a second polymer layer, the first polymer layer defines the anterior surface, and the second polymer layer defines the posterior surface, and the substrate is disposed between the first polymer layer and the second polymer layer as taught/suggested by Barrows as a simple substitution of one known means/method for embedding a substrate in a body of polymer material for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claims 21-22, 24, 26-29, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abreu in view of Blum and Martin; or alternatively, over Abreu in view of Blum, US 5,606,378 (previously cited, Van Meurs) and Martin. 
Regarding claims 21 and 24, Abreu teaches/suggests an eye-mountable device comprising:
one or more layers of polymer material defining a body (contact device; ¶ [0152] bio-compatible material used in conventional contact lenses such as hydrogel, silicone, etc.; ¶ [0266] lens polymer), the body including a perimeter defined by an upper edge and an opposing lower edge, wherein each of the upper and lower edges extend from a first end to a second end, the upper edge curving inwardly toward the lower edge, the lower edge curving outwardly away from the upper edge, wherein the perimeter at the first end curves outwardly away from the second end, and the perimeter at the second end curves outwardly away from the first end, the body including an anterior surface and a posterior surface extending from the upper edge to the lower edge and from the first end to the second end, the anterior surface opposing the posterior surface, wherein the e.g., Fig. 36A, contact device 642; Fig. 37A, contact devices 682, 686; Fig. 39B, contact device 760; Fig. 40A, contact device 772; etc.; ¶ [0147] wherein the contact device conforms to the surface of the eye); and
bio-interactive electronics disposed in the body, wherein the bio-interactive electronics are operable to interact with a biological environment external to the body and to monitor health-related information (¶ [0154] electronic components housed/encased in the biocompatible material of the contact device, wherein sensors/electrodes for sensing chemicals, pH and the like, will be in direct contact with the tear fluid or the surface of the eye). 
Abreu does not expressly the above-noted embodiments have a thickness profile including a first thickness region having a first thickness range and a second thickness region having a second thickness range, the first thickness region extending along the first side, the second thickness region extending proximately along the perimeter from the second side to the first end and the second end and is disposed between the second side and the first thickness region, the second thickness range having at least one thickness that is greater than the first thickness range. However, Abreu does disclose bodies of other embodiments may comprise such a thickness profile (e.g., Fig. 36C, contact device 644 having, in side view, a wide base portion 646 ("second thickness range") as compared to an upper portion 648 ("first thickness range")). Abreu further discloses different embodiments which are used under the eyelids are shaped to fit beneath the upper and/or eyelids as well as to fit the upper or lower cul-de-sac (¶ [0147]), and appears to illustrate at least one under lower eye/cul-de-sac body comprising a wider base portion than upper portion (e.g., Fig. 89C). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective 
Alternatively/Additionally, Abreu discloses the contact lens should be stable, continuously and correctly positioned against the tissue (¶ [0205]), and/or comprise means for better centration (¶ [0147]). Blum teaches and/or suggests a device comprising a body having a thickness profile, the thickness profile including a first thickness region having a first thickness range and a second thickness region having a second thickness range, the first thickness region extending along the first side, the second thickness region extending proximately along the perimeter of the body from the second side to the first end and the second end and is disposed between the second side and the first thickness region, the second thickness range having at least one thickness that is greater than the first thickness range (¶ [0121] thickening of the host material of the intraocular or contact lens near, or at, the lower perimeter of the host lens). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abreu with the body having a thickness profile including a first thickness region having a first thickness range and a second thickness region having a second thickness range, the first thickness region extending along the first side, the second thickness region extending proximately along the perimeter from the second side to the first end 
As noted above, Abreu as modified discloses different embodiments having a variable thickness which are used under the eyelids are shaped to fit beneath the upper and/or eyelids as well as to fit the upper or lower cul-de-sac (¶ [0147]), and appears to illustrate at least one under lower eye/cul-de-sac body that gradually gets wider from an upper portion to a lower portion, such that the middle of the body (between the first and second sides) meets the limitations of the claimed third thickness region (e.g., Fig. 89C). 
Alternatively/Additionally, Van Meurs teaches/suggests a body having a thickness profile wherein the thickness of the lens gradually increases from top to bottom for the purposes of more accurate positioning of the contact lens (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Abreu with the body having a thickness profile including a third thickness region having a third thickness range, the third thickness region being disposed between the first thickness region and the second thickness region, the third thickness range including at least one thickness that is greater than the first thickness range, the second thickness range including at least one thickness that is greater than the third thickness range a first thickness region as taught/suggested by Abreu and/or Van Meurs as a simple substitution of one suitable thickness profile for maintaining a desired position of the body another to yield no more than predictable results. See MPEP 2143(I)(B).
e.g., lateral) stabilization of the body at a desired position (Martin, col. col. 3, lines 12-52). 
Regarding claim 22, Abreu as modified teaches/suggests the bio-interactive electronics include an analyte sensor, wherein the analyte sensor is operable to determine a measurement of an analyte in the biological environment, the measurement being indicative of the health-related information (e.g., ¶¶ [0167]-[0170]; Fig. 40A, needle-type glucose sensor 778; Fig. 70A, sensor 1216; ¶¶ [1010]-[1011] wherein the glucose level is measured by the sensor 1216 as an electrical current proportional to the concentration of glucose in the eye fluid). 
Regarding claim 26, Abreu as modified teaches/suggests the limitations of claim 21, as discussed above, but does not expressly teach the first thickness range includes one or more thicknesses in a range of 100-250 μm, and the second thickness range includes one or more e.g., ¶ [0147]). Accordingly, Abreu indicates the thickness profile of the body provides a quality that can be optimized (user comfort and/or tolerance). Therefore, the specific claimed thickness ranges would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II). 
Regarding claim 27, the examiner notes, in view of the limitations recited in claim 21, the limitation "the first thickness region extends along the perimeter" has been interpreted as the first thickness region extending along at least a portion of the perimeter, as the claim does not require the first thickness region to extend along the entire perimeter. Abreu as modified teaches/suggests the body includes a perimeter defined by the first end, the second end, the upper edge, and the lower edge, as noted above, and the first thickness region extends along the perimeter (e.g., at least the portion of the perimeter defined by the first side). 
Regarding claim 28, Abreu as modified teaches/suggests the limitations of claim 27, as discussed above, but does not expressly teach the first thickness region has a thickness of 100 μm at the perimeter (e.g., the first side thereof). However, Abreu discloses the body dimensions and size are chosen to achieve optimal comfort level and tolerance, as noted above. Accordingly, Abreu indicates the thickness profile of the body provides a quality that can be optimized (user comfort and/or tolerance). Therefore, the specific claimed thickness range would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II). 
Regarding claim 29, Abreu as modified teaches/suggests an edge of the anterior surface and an edge of the posterior surface are joined at the perimeter of the body (e.g., Fig. 36A, contact device 642; Fig. 37A, contact devices 682, 686; Fig. 39B, contact device 760; Fig. 40A, contact device 772; etc.).
Regarding claim 31, Abreu as modified teaches/suggests the limitations of claim 30, as discussed above, but does not expressly teach the first thickness range has one or more thicknesses in a range of 100 μm to approximately 200 μm, the second thickness range has one or more thicknesses in a range of 300 μm to 1.0 mm, and the third thickness range has one or more thicknesses in a range of 200 μm to 300 μm. However, Abreu discloses the maximum thickness of a body adapted to be placed in an eye lid pocket preferably has a maximum thickness of less than 1.0 mm. Additionally, Abreu discloses the body dimensions and size are chosen to achieve optimal comfort level and tolerance, as noted above. Accordingly, Abreu indicates the thickness profile of the body provides a quality that can be optimized (user comfort and/or tolerance). Therefore, the specific claimed thickness ranges would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II). 
Regarding claim 33, Abreu as modified teaches/suggests the limitations of claim 21, as discussed above, but does not expressly teach the bio-interactive electronics are disposed within the second thickness region. However, Abreu discloses at least one underlid device wherein at least one bio-interactive electronic component is disposed nearer a middle of a second side than the first side (e.g., Fig. 89c, sensor head 2314), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Abreu with the bio-interactive electronics being disposed within the second thickness e.g., nearer the base on a lower underlid device) in order to increase reliability of the monitored health-related information by appropriately positioning the sensor proximate a desired sensing region, such as the conjunctiva (¶ [1110]) or in a tear fluid flow path (¶ [0968]; Fig. 39A-B).
Alternatively/Additionally, Blum teaches/suggests a device comprising a body (¶ [0121] lens material) and electronics (¶ [0121] battery), wherein the bio-interactive electronics are disposed towards the second, bottom side of the body (¶ [0121] wherein a battery may serve as a stabilizing weight and can be located within a sealed self-contained electronics module near the bottom of periphery of the sealed self-contained electronics module; Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Abreu with the bio-interactive electronics being disposed proximate the second side, i.e., within the second thickness region, as taught and/or suggested by Blum in order to further facilitate stabilization of the body (Blum, ¶ [0121]).

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791